                 Case 2:20-cv-00616-BJR Document 28 Filed 10/15/20 Page 1 of 3




 1                                                                        Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   WADE K. MARLER, DDS, individually and on
10   behalf of all others similarly situated,
                                                              No. 2:20-cv-00616-BJR
11                                          Plaintiff,

12          v.                                                STIPULATION AND [PROPOSED]
                                                              ORDER EXTENDING TIME TO
13   ASPEN AMERICAN INSURANCE                                 RESPOND TO MOTION TO
     COMPANY,                                                 CONSOLIDATE
14
                                         Defendant.
15

16
                                               STIPULATION
17
            This stipulation extends the briefing schedule for Plaintiff’s Motion to Consolidate (Sept.
18
     25, 2020, Dkt. # 20) which was filed in this and 25 other actions, in light of the Court’s First
19
     Scheduling Order (Sept. 29, 2020, Dkt. # 23), which was entered in this and 33 other actions.
20

21          WHEREAS,

22          1.       Plaintiff initiated this action on April 22, 2020.
23          2.       Defendant appeared in this action on September 9, 2020.
24
            3.       Plaintiff filed its Motion to Consolidate on September 25, 2020, Dkt. # 20, in this
25
     action and 25 other proposed class actions pending before this Court.
26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                      K E L L E R R O H R B AC K    L.L.P.
     TO MOTION TO CONSOLIDATE                                                 1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (2:20-cv-00616-BJR) - 1                                                  TELEPHONE: (206) 623-1900
                                                                              FACSI MILE : (206) 623-3384
                 Case 2:20-cv-00616-BJR Document 28 Filed 10/15/20 Page 2 of 3




 1          4.       Absent agreement to the contrary, Defendants’ response(s) to Plaintiffs’ Motion
 2   to Consolidate is due October 16, 2020.
 3
            5.       The Court issued its First Scheduling Order on September 29, 2020, Dkt. # 23, in
 4
     this action and 33 other actions pending before this Court. The Court’s Scheduling Order calls
 5
     for the parties in all actions to meet and confer on topics identified in the Order, including issues
 6

 7   related to case management and administration of the actions, and to participate in a forthcoming

 8   case management conference.

 9          6.       All parties have agreed to meet and confer regarding the Court’s Scheduling
10   Order on October 14, 2020 at 11:00 am PDT.
11
            7.       Because this meet and confer may impact positions taken by the parties related to
12
     Plaintiff’s Motion to Consolidate, the parties hereby agree and stipulate that a short extension of
13
     the briefing deadlines is warranted.
14

15          8.       This stipulation will not cause any party prejudice or undue delay, and this

16   stipulation is designed to facilitate orderly case management.

17          NOW, THEREFORE, in the interest of efficiency and to allow the meet and confer
18
     process to proceed, the parties agree and stipulate as follows:
19
            1.       The deadline for Defendants in each of the 26 class actions in which Plaintiffs’
20
     Motion to Consolidate was filed to respond to the Motion to Consolidate is extended to October
21
     21, 2020.
22

23          2.       Plaintiffs’ reply in support of its Motion to Consolidate will be due 14 days after

24   Defendants file their responsive brief(s).
25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                      K E L L E R R O H R B AC K    L.L.P.
     TO MOTION TO CONSOLIDATE                                                 1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (2:20-cv-00616-BJR) - 2                                                  TELEPHONE: (206) 623-1900
                                                                              FACSI MILE : (206) 623-3384
              Case 2:20-cv-00616-BJR Document 28 Filed 10/15/20 Page 3 of 3




 1                                           ORDER
 2         IT IS SO ORDERED.
 3

 4
     DATED this 15th day of October, 2020.
 5

 6                                     __________________________________________
                                       Barbara J. Rothstein
 7
                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND         K E L L E R R O H R B AC K    L.L.P.
     TO MOTION TO CONSOLIDATE                                    1201 Third A venue, Suite 3200
                                                                    Seattle, W A 98101-3052
     (2:20-cv-00616-BJR) - 3                                     TELEPHONE: (206) 623-1900
                                                                 FACSI MILE : (206) 623-3384
